Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 1 of 46

COMMONWEALTH OF PENNSYLVANIA _ )
vs. ) OTN: G831415-4
) G831417-6

JERMAINE CLARK, TERRY SUGGS, )

Defendants. )

HEARING

held at Turtle Creek, PA, before Magisterial

District Judge Thomas Miller, on March 5, 2019 before

Phyllis M. Machel, a Professional Court Reporter, in and for

the said County of Allegheny.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 2 of 46

APPEARANCES

FOR THE COMMONWEALTH:

FOR THE DEFENDANTS:

Ilan Zur, Esq.
Assistant District Attorney
303 Courthouse

Pittsburgh, PA 15219

Kenneth Haber, Esq.
Mitchell Building
Ross Street

Pittsburgh, PA 15219

Robert Gamburg, Esq.
1500 John F. Kennedy Blvd.
Suite 1203

Philadelphia, PA 19102
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 3 of 46

INDE X

WITNESS DIRECT CROSS REDIRECT RECROSS

DETECTIVE BONACCI 4 13 36
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 4 of 46

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

THE COURT: This is the Commonwealth vs.
Jermaine Clark and the Commonwealth vs. Terry
Suggs.

Mr. Suggs and Mr. Clark are present and are
represented by counsels.

Waive the reading?

MR. GAMBURG: Yes, Your Honor.

MR. HABER: On behalf of Mr. Clark, waive
the reading and plead not guilty.

Ready to proceed.

(Whereupon, the witnesses were first duly sworn.)

DIRECT EXAMINATION

BY MR. ZUR:

Q Sir, please state your full name and spell your last
name.

A Ray Bonacci. B-o-n-a-c-c-i.

MR. HABER: Excuse me, Ilan.
Judge, I would move for sequestration.
MR. GAMBURG: I would join.
MR. ZUR: I have no problem, I'd just ask
that the affiant be allowed to remain.
THE COURT: And that would be detective Kucic.
MR. ZUR: Kucic, correct.
(Whereupon, the witnesses were sequestered. )

BY MR. ZUR:
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 5 of 46

1 Q Did we get to spelling your last name?

2 A Yes.

3 Q Sir, how are you employed?

4 A I'm a detective supervisor with the Allegheny County

5 District Attorney's Office.

6 Q What are your responsibilities?

7 A I supervise the Drug Task Force.

8 Q How long have you been a police officer?

9 A Twenty-five years.

10 Q What is the type of work that you mainly focus on as a
aa police officer?

12 A The last 25 years, for 20 of the years I've been

13 exclusively drug law enforcement.

14 Q I'd like to now draw your attention to February 25, 2019,
15 did you meet with a confidential informant?

16 A I did.

17 Q What was the purpose of meeting with the confidential
18 informant?

19 A We were to place a call to the defendant to place an
20 order to receive a delivery of cocaine.
2. Q Was there a specific number, amount of cocaine that you
22 were attempting to receive delivery for?
23 A Yes.
24 Q How much?

25 A Five kilograms.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 6 of 46

1 Q Who was the individual that the CI was contacting for
2 this delivery of cocaine?

3 A Jermaine Clark.

4 Q And do you see Mr. Clark in court here today?

5 A I do.

6 Q Could you please identify him and describe --
7 A Sitting behind Mr. Haber.
8 THE COURT: The record will reflect that he's
9 identified the defendant.
10 MR. ZUR: Thank you.
a BY MR. ZUR:
12 Q What was the means of communication with the defendant
13 Clark?
14 A It was cell phone.
15 Q Can you please place that number on the record?
16 A I don't think that I have the record.
17 Q Do you have the complaint?
18 A Yes. It's area code 267-752-0440.
19 Q Did the CI on this date place a call to that phone
20 number?
2a A Correct.
22 Q Were you present for that?
a3 A I was.
24 Q Was this a recorded phone call?

25 A Yes, it was.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 7 of 46

1 Q Did you hear both ends of the phone call?

2 A Yes, I did.

3 Q Approximately what time, if you recall, was this call
4 placed?

5 A Noon time, 11:30, 12 o'clock.

6 Q What was discussed over this phone call?

7 A Where the meet was to occur, when the meet was to occur.
8 Q Where was the meet to occur?

9 A On Grant Street in the Borough of North Braddock.

10 Q And approximately what time was this supposed to happen?
11 A Three, 4 o'clockish.

12 Q In the afternoon?

13 A Yes.

14 Q After this call was placed, what occurred next, as far
15 as this investigation?

16 A Surveillance officers were detailed to that area and
17 then we received another incoming call from Mr. Clark
18 stating that he was 20 minutes away.

19 Q What time was that, approximately?
20 A Approximately 3:30, 3 o'clock.
21 Q What happened next?
22 A Surveillance officers, arrest team was assembled and
23 placed in the area at Grant Street in North Braddock.
24 Surveillance officers indicated that the defendant was

25 driving a Traverse, a Chevy Traverse. We confirmed
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 8 of 46

10

11

12

3

14

LS

16

17

18

19

20

2d.

22

23

24

25

the plate that he has been driving and another person

entered the passenger side of the vehicle with him.

Q This other person that entered the passenger side of
the vehicle with Mr. Clark, where did he come from?

A He came from another vehicle and then we later learned
that it was a Subaru.

Q The individual that exited the Subaru and entered the
Traverse, do you see him in court today?

A I do.

Q Can you please identify him?

A Sitting at the end of the table beside his counsel.

Q Who is that?

A Terry Suggs.

MR. ZUR: May the record reflect
identification.

THE COURT: The record reflects he's
identified the defendant, Suggs.

BY MR. ZUR:

Q Just so that I have a better understanding of what is
going on, where are these vehicles on the street in
relation to, is it near a residence, or where is this?

A It's a neighborhood, it's a residential neighborhood.

Q The individual that you identified as Mr. Suggs, he
exited what part of the car, passenger, driver?

A Driver's side.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 9 of 46

1 Q Then entered the Traverse that was driven by Mr. Clark?
2 A Correct.

3 Q And where did Mr. Suggs go in the Traverse?

4 A Passenger side.

5 Q Both of these vehicles, did you ultimately run the

6 registration?

7 A Yes.

8 Q Where are they registered?

9 A The city of Philadelphia.
10 Q Where are Mr. Suggs and Mr. Clark, where are they from?

iL A The City of Philadelphia.

12 Q Were you aware of, based on the dealings with the CI

13 that these individuals were coming from Philadelphia?

14 A Yes.

15 Q After this was observed, Mr. Suggs entering the Traverse

16 with Mr. Clark, what happened?

17 A Surveillance officers indicated that they were present in
18 the vehicle. Once the arrest team was in place, we moved
19 in, boxed the car in, boxed the vehicle in and took both

20 of them into custody.

21 Q Were any cell phones recovered from Mr. Clark and

22 Mr. Suggs?

23: A Yes.

24 Q How many cell phones each?

25 A Four from Mr. Clark and I don't know how many from
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 10 of 46

10

11

12

13

14

15

16

17

18

1/9

20

2

22

23

24

22

10
Suggs.
After Mr. Clark and Mr. Suggs were taken into custody
and you got the cell phones, what was done with the
vehicles that were involved, the Subaru and the
Traverse?
They were impounded and taken back to the Swissvale
Police Department. Once secured at the Swissvale Police
Department, search warrants were obtained.
Was a search done of the Traverse?
Yes.
Was anything found in the Traverse?
Yes.
What was found in the Traverse?
Five kilograms of cocaine.
Where was that found?
In a hydraulic trap in the rear.
How is it that you knew -- did you do any testing on
the substance to confirm that it was in fact cocaine?
Right.
What testing did you do?
I had a NarcoPouch, 904 is a field test.
What do you actually do?
We put a small amount of the substance into a pouch,
bust two tubes to see if there's a presence of cocaine.

So, one of these packages was opened then?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 11 of 46

10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

No. We poked it.
Poked it.

And you got some of the substance out of it?
Yes.
And it tested positive for cocaine?
Correct.
Is there anything else, based on your experience that
led you to believe that this substance was in fact
cocaine?
The odor.
The odor.
Strong odor.
So, you've smelled that odor before in cocaine?
Yes.
As part of our 25 years as a police officer you have
handled and seized cocaine before?
Yes.
You said five kilograms, and that's 5000 grams is taken
out of the Traverse from a trap in the back?
Right.
What about the Subaru, was that also searched, the car
that Mr. Suggs exited?
Yes.
What was found in the Subaru?

Eighteen (18) kilograms.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 12 of 46

10

Li

12

13

14

15

16

ded

18

19

20

21

22

23

24

25

12
Where were the 18 kilograms in the Subaru?
They were also in a hydraulic trap in the rear of the
vehicle. This was after a dog sniff also.
And the dog sniff alerted to the presence of narcotics?
Right.
The dog sniff, is it specific to the type of substance,
or would it alert it to any sort of narcotic?
I don't know.
At some point did you, or did somebody place a phone
call to 267-752-0440, the number that the CI used to
contact Mr. Clark?
Yes.
Did a phone ring?
Yes.
The phone that rang, where did that phone come from?
It was one of Mr. Clark's phones.
Do you know what the purchase price was that the CI was
supposed to pay for the kilograms per kilo?
Thirty-two thousand (32,000) per kilogram.
Based on your experience as a narcotics detective, what
is the street value of 23 kilograms that were seized of
cocaine?
Before it's cut it's worth at a $100 a gram 2.3 million
dollars.

MR. ZUR: Offer for Cross.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 13 of 46

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

13

THE COURT: Cross.

CROSS EXAMINATION

BY MR. HABER:

Q

Detective Bonacci, you were asked on Direct about
meeting with a confidential informant. What time did
you first meet with the informant on this date?
My first actual meeting was about 11:30.
So, when you were asked about a call being placed and
you said that it was around 11:30 a.m. or 12 noon, that's
when you first met with the CI?
Right.
Is this the first time that you met with the CI ever?
MR. ZUR: Objection, relevance.
THE COURT: Sustained. That doesn't have

anything to do with today.

BY MR. HABER:

Q

Did you contact the CI to come meet with you, or did

the CI contact you on the date that we're talking about?
There was constant communication between me and the
confidential informant throughout the morning, so who
placed the first phone call, I don't know.

You testified that you had a cell phone number to call
and that there was a recorded call, is that correct?
Right.

When did you acquire or come into possession of this
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 14 of 46

10

1

12

13

14

5

16

i

18

19

20

21

22

23

24

25

14
cell phone number?
MR. ZUR: Again, I'll object to relevance as
far as predating the 25th, which is the date of the
seizure.

MR. HABER: I'll just ask it a different way.

BY MR. HABER:

Q

Let me ask you this. Did you provide the phone number
to call to the informant?

No.

The informant provided it to you?

Correct.

When you say the person that the informant was calling
was Jermaine Clark, you testified to that, correct?

I did.

Had you ever heard Mr. Clark's voice before so that you
can make that statement here today that it was Mr. Clark
on the phone?

I have.

You've heard his voice before?

Yes.

Before the date of February 25th?

Yes.

And you were asked about did you hear both ends of the
call, do you remember being asked that?

I do.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 15 of 46

10

deal

12

13

14

LS

16

17

18

19

20

21.

22

23

24

25

15
I assume that you heard the person speaking from the
other phone?
Correct.
And you're saying that's a voice that you've heard
before?
I did, yes.
Did the person on the other end of the phone identify
themselves by name?
No.
How about a nickname? Or, did the informant -- I should

ask you it this way. Did the informant identify during
the phone conversation, did he refer to that person by
name?

I don't think so. Not on that date.

How long was that phone call?

Short. Maybe a minute.

Maybe a minute?

Yes.

During that phone call, let me start, I probably know
the answer to this, but let me start with the word
cocaine, was that word used?

No.

Was any word used in reference to cocaine that in your
experience as a 20 year veteran narcotics detective was

a synonym or a way of referring to cocaine?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 16 of 46

10

da

12

1.3

14

LS

16

17

18

1.9

20

2d

22

23

24

25

16
No.
Was there any word used to describe that there was a
meeting for a drug transaction?
Yes.
What was that phrase?
So, it's common for drug traffickers not to say these
words, because they always assume that there's wire
taping in place, so they intentionally avoid using the
words cocaine and obvious words, so, they'll just say,
do you have that for me, do you have them five for me,
things like that, where they have some kind of
plausible denial, that it could be five hamburgers.
I understand that, and I understand that can be common,
but in this specific one minute or so call was any
phraseology used that you can recall that would indicate
that it was about drugs?
Yes.
Do you remember what it was?
It was just that, it was, will you have that? Or, will
they be ready? I'm not sure exactly what the terms
were.
Was there, and I'm not asking you about prior
transactions or anything like that, but was there any
prior call that you heard, or were aware of, or that

the CI related to you in reference to the drug deal that
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 17 of 46

10

al

12

13

14

15

16

17

18

19

20

21

22

23

24

25

17
you say was going to take place on the 25th of February?
Yes.

How many days back, if it was days or hours, how many
days back does it go?

Again, only in reference to the 5 kilogram deal
that we're talking about?
Five, six days.
You're saying you believe, quote, unquote, in the works
for five or six days?
Yes.
Would it be from those five or six days that you can say
that you knew the voice of Mr. Clark?
Correct.
Not prior to that?
I think -- I don't remember.
You testified about a meeting place being on Grant Street
in North Braddock, do you remember that?
Yes.
You knew that from what, from the informant telling you
this, or from listening to the phone call?
Both.
Did the informant tell you that would be the meeting
place prior to the phone call?
No.

Did the informant only tell you that, or you heard that
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 18 of 46

10

LL

12

13

14

15

16

7

18

19

20

21

22

23

24

25

18
only because of the one minute phone call?
Practice.
Who picked the meeting place?
I don't remember.
Did the person on the end of the phone talking to the
informant indicate where they were coming from?
Can you be a little bit more specific?
Did they indicate where they were coming from, where
they were at, at that moment, and where, therefore, they
were going to come from to Braddock?
Yes. So, Mr. Clark indicated that he was in the City,
and assuming at the hotel he was staying that.
The City, you believe that --
Pittsburgh.
-- that was reference to the City of Pittsburgh?
Right. Yes.
You talked about surveillance officers, do you remember
testifying about that?
Yes.
My question to you is, when you say surveillance
officers were watching, and there was no objection
because obviously you didn't see this, you're getting
this from them, correct?
Correct.

The surveillance officers, where were they? Were they
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 19 of 46

10

dd.

12

1.3

14

15

16

17

18

9

20

21

22

23

24

25

9
surveying Mr. Clark when he was quote, unquote, in the
City?

What day of the week are you speaking about?
This day?
On that day there was surveillance at the hotel in the
morning, there was surveillance in Westmoreland County,
there was surveillance all over the place.
Now, in terms of you personally, where were you, were
you with the informant?
At a certain point.
Were you doing any surveillance?
Yes.
Did you see Mr. Clark any time that day?
I did not personally see him, no.
The time period from 11:30 a.m. or noon when the call
was place and recorded until the time that Mr. Clark is
taken into custody, okay --
Yes.
-- do you know where the informant was?
MR. ZUR: Objection, relevance.

THE COURT: Sustained.

BY MR. HABER:

Well, let me ask you about this Subaru. The informant
had access to the Subaru during this time, didn't that

person have access to the Subaru?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 20 of 46

10

Ls

12

13

14

15

16

17

18

19

20

21,

22

23

24

25

20
Did the informant have access to the Subaru?
Yes. The Subaru that is mentioned that you testified
about that had 18 kilos and that the complaint says had
money in it, correct?
Correct.
Was there money in the Subaru?
Yes.
Where was that located?
I think it was behind the driver's side seat, that's
where it was located.
How much, do you know?
Eight, nine thousand.
Do you know where that Subaru was between noon and
roughly 4 p.m. when the arrest went down?
No.
Did any of your surveillance indicate to you that they
ever saw this Subaru prior to it being on the scene
where people were arrested?
On that day?
Yes.
No.
You testified surveillance officers saw a second person
gets out of the Subaru and enter the Traverse, correct?
I testified that surveillance officers saw a person get

out of a vehicle that was later identified as a Subaru
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 21 of 46

0

11

12

13

14

L5

16

17

18

19

20

2d:

22

23

24

25

21
after they were in custody.
No surveillance officers ever saw the Subaru pull up to
the scene, correct?
I don't think so, no.
You agree with me? To the best of your knowledge --
Not necessarily.
To the best of your knowledge?
To the best of my knowledge, I don't know.
Would it also be accurate that surveillance officers did
not see the Traverse pull up?
No, surveillance officers did see the Traverse pull up.
They did see the Traverse pull up?
I believe that they said it was a Traverse. I could be
wrong, the surveillance officers might have said, a
Traverse is here already.
So, they might have said that, hey, we just arrived and
the Traverse is already here?
Correct. That's what happened, yes.
Did the surveillance officers see anybody that was in
the Traverse meet up with anybody?
Just whoever got in the passenger side.
But not the informant?
No.
Obviously I'm not asking for the identity of anybody,

but was the informant present at the scene?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 22 of 46

10

dt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

22
MR. ZUR: Objection, relevance.

THE COURT: Sustained.

BY MR. HABER:

Q

When the informant told you that the meet place was
Grant Street in North Braddock -- let me ask you this
question, not being that familiar with the area, is
Grant Street the main drag?

No.

How long is Grant Street? How many blocks long is that?
I'm guessing ten.

At what point on that 10 block area was it your
understanding the meeting place would be, or did you not
know?

I didn't know.

Did anybody know?

We were told Grant Street.

So, did you have all 10 blocks covered?

No, it's a narrow street, it was towards the end of it.
Did you know that it was going to be towards the end
of it?

I didn't know that, no.

Did anybody know it, as far as you know?

As far as I know, no.

I know that you have all kinds of surveillance going

on, did you have a photograph of somebody that you were
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 23 of 46

10

11

12

13

14

5

16

17

18

1g

20

21

22

23

24

25

23
looking for?
Yes.
Specifically my client, Mr. Clark?
Yes.
Did the informant tell you that a particular vehicle
that he or she expected to be part of this?
Yes.
Which vehicle?
A Traverse.
Is that the only vehicle that they mentioned?
I'm not sure that I understand your question.
Is the Traverse the only vehicle that the informant
mentioned that would be involved in this meeting?
That was our understanding, yes, that we were just
looking for the Traverse.
When the incoming call came indicating the caller would
be about 20 minutes away, was that call to the
informant's phone?
I believe so, yes.
Was that recorded?
It was.
Were there any other calls that you know of that were
between who you believe to be Mr. Clark and the
informant on the date in question here, the 25th of

February, other then the two calls that you testified
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 24 of 46

10

aa

12

13

14

15

16

17

18

19

20

Za

22

23

24

25

24
about?
Were there any other calls?
Between who you believe to be Mr. Clark and the
informant?
No. Just those ones.
Just those two?
That's all that I'm aware of.
if you know, do you know how long it was that the driver
of the Traverse was present before the other person gets
into the Traverse?
I don't know.
Were you present when the quote, unquote, takedown
occurred?
Yes.
You were?
Yes.
At what point did you arrive on-scene?
First.
You were first?
Yes.
First meaning you were a surveillance officer?
No. I was part of the arrest team, I was first.
You were first on the arrest team?
Yes.

So, you were part of the take down team?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 25 of 46

10

dd.

12

13

14

15

16

17

18

Lo

20

2d.

22

23

24

25

25
Yes.
Describe exactly what you did when you got on-scene?
Pulled my vehicle to the rear of the Traverse, went up
to the driver's side window, ordered Mr. Clark out of
the vehicle, we set his phones on the street, we placed
him in handcuffs.
What was Mr. Clark doing when you got there?
Sitting on the street.
In his car?
In the vehicle.
Was he talking on the phone?
I'm not sure.
Were you similar as to how you're dressed today?
Yes.
So plain clothes?
Yes.
I assume you identified yourself as a police officer?
Yes. And I had a badge around my neck.
To make it clear who you were?
sure.
In other words, law enforcement, right?
Yes.
Obviously, there were several others along with you
that were doing this?

Yes.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 26 of 46

10

11.

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26
Was there any marked car?
Yes.
How many officers total were part of the takedown team?
Ten, roughly.
You described your role as you approached from the rear
of the Traverse, correct?
Correct.
I assume some officers approached from the front?
Yes.
And is it fair to say that given the nature of the
investigation that everyone had their firearms drawn?
Correct.
And drawn in the direction of Mr. Clark, correct?
Mine was, I don't know where everybody else's was.
What did you say?
Initially?
Yes.
I just wanted to make sure that I could see his hands,
to put his hands up.
Then what did you say?
I directed it to the passenger the same thing.
You already said, you ordered them out of the vehicle?
I did.
Did they come out with hands up?

Yes.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 27 of 46

10

LA

12

13

14

15

16

17

18

9

20

21

22

23

24

25

27
Did you tell them then to put their hands behind their
back to be handcuffed?
I did, yes.
And they complied?
Yes.
They were then taken into custody?
Correct.
Where were they taken at that point?
From there?
Yes.
They were taken to the Swissvale Police Department.
Now the vehicle that Mr. Clark was sitting in the
driver's seat, the Traverse, when he was taken to
Swissvale, did the Traverse remain on Grant Street in
North Braddock?
Do you mean after we left?
Yes.
For a short time until the tow truck arrived?
You called for a tow?
Somebody did.
Had you already discovered what was inside of the
Traverse?
No.
You didn't see any drugs inside of the Traverse on Grant

Street in North Braddock?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 28 of 46

10

11

12

13

14

15

16

17

18

19

20

2

22

23

24

25

28

I did not, no.
Let me just ask you this, did you search the car at that
point?
No.
So, first hand knowledge, you had no idea if anything was
in the Traverse, correct?
No, not for sure.
When I say anything, let me be more clear.

You obviously didn't see any -- I think you already
said, you saw no drugs, correct?
Right.
What about anything else? Any weapons, any money that
was out in the open that you could see inside of the
Traverse?
No, sir.
Any packaging material?
No, sir.
With respect to Mr. Clark, you never personally saw
him inside of the Subaru, correct?
No.
Same question with respect to surveillance officers
who apparently you did speak with, nobody from the
surveillance team ever saw Mr. Clark inside of that
Subaru, correct?

Correct.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 29 of 46

10

141

12

13

14

15

16

17

18

9

20

21

22

23

24

25

29

The interaction that you had with Mr. Clark on Grant
Street, were you or do you know if anyone else was
wearing any recording device such that the incident was
recorded either video or audio?
No, there were no recordings that I know of.
I know that the State Police were involved in this,
correct?
They were.
You said that there was a uniform car that did pull up,
at least one?
I didn't say that, but there was one there.
I thought that you said that, but I stand corrected if
you didn't.

Was there a dash cam or a body cam either connected
to any car or worn by any officer?
I don't know. I don't know what the State Police wear,
I don't know what Swissvale Police wear, I'm not sure.
When you testified that both cars were from Philadelphia
and both defendants were from Philadelphia, both people
that were arrested there were from Philadelphia,
obviously the cars, I assume that you ran the plates?
I did.
But your knowledge about both persons being from
Philly came from where?

Mr. Clark's driver's license.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 30 of 46

10

di

12

13

14

15:

16

17

18

1.9

20

21

22

23

24

25

30
Is that when you first became aware that he might be
from Philadelphia?
You mean when I saw his driver's license?
Yes.
No.
You testified on Direct that the informant told you
that he was coming from Philadelphia, was that stated
to you the date of February 25th?
No.
Some time prior?
Yes. These arrangements were made about a week, not
quite a week, five, six days before.
Was there any surveillance of anybody coming from
Philadelphia to Pittsburgh?
Surveillance, well, we had obtained a Court Order to
monitor the whereabouts of the cell phone that we
mentioned here, so we knew where the cell phone was
that Mr. Clark had.
So, almost like a GPS tracking?
Correct.
But in terms of actual physical surveillance, eyes of
law enforcement watching somebody drive from Pittsburgh
to Philly or fly, that wasn't done, correct?
No.

Is that right?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 31 of 46

10

11

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

31
That's correct.
When you took Mr. Clark into custody, and took him to
the police station, what was he under arrest for?
At that point?
Yes.
At that point he was under arrest for we believed that
he had cocaine in the car, a significant amount.
And that belief was based on things that the informant
may have told you?
Reliability of the informant.
But we can agree that you did not know nor had you seen
whether cocaine was in the car until you took it back
to the police station, correct?

MR. ZUR: I'm going to object to this line of
questioning as far as I believe it goes more
towards suppression, those pieces to the arrest.

I don't think that's relevant for today, Your
Honor.

THE COURT: Sustained.

BY MR. HABER:

Q

I think that you testified that you seized all of the
cell phones from the vehicle and/or the persons, the
two defendants here, is that right?

Yes.

How many phones were taken from Mr. Clark, directly from
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 32 of 46

10

L.A

12

13

14

15

16

17

18

1.9

20

21

22

23

24

25

32

his person?
I think that there were four.
All four were on his person?
No. When he got out of the vehicle we put them on the
street, so there were two or three on the street and
maybe another one in the vehicle.
You took those phones?
I did not, no.
Somebody did?
Yes.
Some law enforcement?
Uh-hmm.
Is that a yes?
Yes.
You took them, I assume, from the scene on Grant Street
in North Braddock?
Yes.
What was done with them at that time?
They were preserved and search warrants were obtained
for their content.
We can agree that you did not have a search warrant or
any warrant to search or seize either of the vehicles
prior to 4 p.m. on February 25th, correct?

MR. ZUR: Objection as to the relevance for

today's purposes.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 33 of 46

10

Hi

12

13

14

15

16

17

18

19

20

21

22

23

24

25

33

MR. HABER: I think that it's relevant to --

MR. ZUR: It has nothing to do with the prima
facie case, so, therefore, I would argue that it's
not relevant.

MR. HABER: There's a lot of things that were
testified to on Direct that may not have to do
with prima facie, but it's just part of what
happened. He testified that he got a warrant
when he got back to the station, I just wanted
to know --

THE COURT: We'll give you a little
leeway, Sir.

MR. HABER: Okay. JI understand. And I'm

almost done.

BY MR. HABER:

Q

So, the first search warrant for either vehicle was
obtained after the cars were towed back to Swissvale,
is that correct?

Correct.

You testified to smelling the cocaine. I just want
to make sure that I understand that. That was at the
point when you were field testing it, correct?
Correcs, yes.

You already opened one of the kilo packages, and you

were taking it out to test it, that's when you smelled
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 34 of 46

10

LL

12

L3

14

L5

16

17

18

19

20

21

22

23

24

25

34

it, @eorrect?
That is, yes.
You didn't smell it prior to that?
No.
Is that a, no?
That's a, no.
Just a few more questions.

When you said something about after a canine sniff,
do you remember saying that on Direct Examination?
I did.
When did this canine sniff occur?
I believe it occurred on Grant Street, there were three
canines there.
So, there were three canines on Grant Street, that you
recall?
I do, yes.
Do you recall if that's where the canine sniff occurred
or not?
I don't.
You don't recall?
I don't know if they actually sniffed the vehicles
while they were on Grant Street.
You're not a handler?
No.

Who was the handler? And that's the only question that
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 35 of 46

10

dd.

12

1.3

14

15

16

17

L8

19

20

2iL

22

23

24

25

35
I have and then I'll move on.
There were three, two Swissvale canines were present
and a North Versailles.
When Mr. Zur asked you about the purchase price, you
said 32,000 per kilo?
Correct.
Is that right?
Yes.
Where did you get that information from?
The informant.
Was that during the phone call that was recorded?
No.
The informant told you this when?
Prior to that.
Did you give the informant marked money?
No.
The Subaru and the Traverse were registered to owners
that did not come back to Jermaine Clark, is that
correct?
Correct.
Did you make any attempt to interview or contact the
registered owner of either vehicle?
They're temp tags, they're registered to it looks like
a Dealership, an auto dealer.

Was the auto dealer contacted?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 36 of 46

10

dd.

12

13

14

Is

16

L7

18

L9

20

21

22

23

24

25

36
A No.
Q The last question along those lines. The Dealer is
located --
A In Philadelphia.

MR. HABER: If I may have just one second,
Your Honor, I think that I'm done.
THE COURT: No problem.
MR. HABER: Judge, thank you very much for
the Court's patience.
I have no further questions at this time.
THE COURT: Do you have any questions?
MR. ZUR: No.
THE COURT: Cross.
CROSS EXAMINATION
BY MR. GAMBURG:
Q Good morning, detective, how are you?
A Good. How are you?
Q Good. Thanks.

You're not the affiant on the complaint, correct?

A Correct.

Q Did you review that prior to testifying today?

A No, I didn't.

Q You have a CI and you have a telephone number, correct?
A Correct.

Q That telephone number already testified to, 267-752-0440,
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 37 of 46

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

37
correct?
I believe that's it.
You have a Court Order for the GPS tracking of that
phone, correct?
Correct.
You have a phone call made to that phone on February 25th
at about you said between 11:30 and 12, correct?
Correct.
There is a conversation that you hear, correct?
Yes.
With one individual, correct?
yes.
You identified that individual at this hearing as
Mr. Clark, correct?
Correct.
Based on that conversation there is a meet that is
arranged between 3 and 4 p.m., correct?
Correct.
The meeting location, 1400 block of Grant Street in
North Braddock was decided during that 11:30, 12 o'clock
phone call?
I don't know about the 1400 block, I know Grant Street
was.
That was decided between 11:30 and 12, correct?

Yes.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 38 of 46

10

11

12

13

14

15

16

17

18

1.9

20

21

22

23

24

25

38
This is a 5 kilogram transaction that is supposed to
occur, a big transaction, correct?
Correct.
You have at least yourself, four other detectives and a
state trooper, correct, that are part of your detail,
would you agree with that?
At least.
At least?
Yes.
What time do you set up surveillance for this meet that
is supposed to occur between 3 and 4 p.m. on Grant Street
in North Braddock?
Surveillance officers were up there prior to me, so I'm
not exactly sure what time they arrived there.
Certainly sometime in advance of the proposed meet?
Correct.
At some point in time you're in constant radio contact
with the rest of your team?
I'm not in constant, no, I wasn't, at that time.
Fair.
At that time, not until I was involved.
You're supposed to be part of the takedown team, correct?
That's correct.
So, you have to be in radio contact with them in order

to figure out when you're going to come and take them
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 39 of 46

10

11

12

13

14

15

16

17

18

19

20

2

22

23

24

290

39
down, right?
At that point I was.
Okay. And they're in, I take it, various locations
around Grant Street?
Correct.
When the first vehicle arrives, the Chevy Traverse, that
gentleman never gets out of the car, correct?
As far as I know, correct.
The other gentleman you testified got out of the Subaru
and gets into the front passenger seat of the Traverse,
correct?
Correct .
At that point in time based on the information you're
receiving from your other law enforcement, there is
nothing in that individual's hand, correct?
Correct.
No bag, no backpack?
There was no indication to me that he was carrying
anything.
And that would be significant during your investigation,
correct?
No, I don't think so.
So, you plan to meet based on the CI's conversation with
one individual that is not Mr. Suggs, right?

That's correct, yes.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 40 of 46

10

de

12

13

14

15

16

17

18

19

20

21

22

23

24

25

40
And you say it wouldn't be important whether or not this
other individual who you identified as Mr. Suggs had
anything in his hand when he got into the Traverse?
That wouldn't have been important to me. I mean it
would have been nice to know, but it wasn't that
important.
At this point in time during the course of however long
this investigation has been going on, you had information
about another individual being a participant, correct?
As far as I know, Mr. Clark was supposed to be alone.
You would agree with me that no one tells you when the
Subaru arrives at this location?
Correct .
You would also agree that no one exits the Traverse in
an attempt to go meet with the confidential informant?
Correct.
When the two individuals, one of them you've identified
as Mr. Suggs is taken out of the Traverse, he's secured,
correct?
Correct.
At that point in time there is still nothing on him in
the way of any money or drugs, correct?
Correct.
Mr. Clark is also secured, correct?

Correct.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 41 of 46

0

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

a5

41

There is nothing observed, and I know that it was
covered by Counsel, Judge, I won't belabor the issue,
there was nothing observed inside of the Traverse,
correct?
Inside of the Traverse, correct.
There was nothing observed inside of the Subaru, correct?
There was a large amount of money that was seized from
there at some point. I don't know when it was observed.
That's not my question.

You were there, right?
Oh, yes, I was there.
You didn't observe anything in the Subaru?
I did not.
Did any of your fellow detectives or other law
enforcement indicate to you at the scene that there was
something located inside of the Subaru?
I don't think that it was at the scene. I don't know.
Again, do you recall if anything was said at the scene?
No, I don't recall.
Nevertheless, despite Mr. Suggs not having any involvement
in any of these conversations with the confidential
informant, a decision was made to take him into custody?
There was.
After he is taken into custody, a decision was then made

to take the Subaru also, correct?
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 42 of 46

10

11

12

13

14

15

16

LT

18

19

20

21

22

23

24

25

42
Correct.
And, again, just so we're clear, you didn't receive any
information from anyone else on surveillance when that
Subaru arrived on the scene, is that fair?
That's fair.
Mr. Suggs didn't make any statements to you while in
custody, did he?
He said that the Subaru was not his.
And that was the only statement that he had made?
Yes, he didn't know whose it was.
And, again, whatever was found in this hydraulic lift in
the Subaru was not visible to the naked eye, correct?
Right.

MR. GAMBURG: That's all that I have, Judge.

THE COURT: Redirect?

MR. ZUR: Nothing, Your Honor.

No more witnesses.

THE COURT: The Commonwealth rests?

MR. ZUR: Yes, Your Honor.

THE COURT: Argument?

MR. HABER: Your Honor, my argument relates to
the 903, criminal conspiracy. Mr. Clark is charged
with conspiracy with Mr. Suggs, I submit there is
no evidence, particularly in light of what we just

heard a few moments ago from the detective, that
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 43 of 46

10

a.

12

13

14

15

16

7

18

19

20

21

22

23

24

25

43
there is no evidence of a conspiracy.

A conspiracy is a crime that there has to be
proof not only of an agreement but then some overt
act in furtherance thereof. I submit that there's
no evidence of a conspiracy here.

Their theory seems to be, and I think that
there will be arguments that I can and will make
after today relative to Mr. Clark and the fact that
he was not involved in the A1l6 or A30 counts as
well, but I'll reserve argument on that for today,
but on the conspiracy, I would move to dismiss,
there's no evidence.

THE COURT: Thank you.

MR. GAMBURG: Your Honor, I'm going to move
for a discharge. There's absolutely no evidence
whatsoever that Mr. Suggs was involved in any
conspiracy. There's absolutely no evidence that
he had dominion and control over what was found in
that Subaru.

I, respectfully, Your Honor, I know that all
inferences are in favor of the Commonwealth at a
preliminary hearing, and I understand that we're
only at a prima facie case, but there is absolutely
no evidence on this record that the defendant knew

or should have known what was secured or secreted
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 44 of 46

10

aRae

12

13

14

15

16

17

18

19

20

2.

22

23

24

25

44
in the tract of the car where the only statement
given at the scene was that, it is not my car.

Furthermore, Your Honor, the entire
investigation, however long it lasted including
the GPS, including the cell phone, including the
CI, including the detective at what he testified
to, everything indicated that this was a transaction
involving only one individual.

For whatever reason Mr. Suggs arrived up on
that scene, for whatever reason he got in the car,
that's the only inferences that we have favorable
for the Commonwealth at this level.

There are as many innocent explanations for
that as there are some nebulous conspiracy involving
Mr. Clark and Mr. Suggs.

So, based on the record that you have before
you, Your Honor, understanding that it's a very low
threshold, I would move for a discharge.

THE COURT: Commonwealth.

MR. ZUR: Yes, Your Honor.

My argument is only going to relate to the
threshold of a prima facie case, and what we have
here is evidence that Mr. Suggs and Mr. Clark are
both from Philadelphia, they're both in vehicles

with Philadelphia registration.
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 45 of 46

10

1.1.

12

13

14

15

16

17

18

1.9

20

ai.

22

23

24

25

45

We know that Mr. Clark has a meeting set up
with the CI to meet on a particular day ata
particular location at a particular time. We know
that Mr. Clark has 5 kilos of cocaine, which was
the agreed upon amount for the transaction in his
vehicle that he's driving. We know that Mr. Suggs
exits a vehicle, the Subaru, which has 23 kilos of
cocaine in a similar tract in the car. They're
both at the scene at the same time for the meet
with the CI, and based on the circumstantial
evidence we have here that they're together both
from outside of Pittsburgh, both in cars that both
have large amounts of cocaine hidden in the car, I
submit that for today's purposes, there certainly
is a prima facie case and they're both ina
conspiracy to deliver cocaine.

THE COURT: Looking at the light most
favorable to the Commonwealth, we find that the
Commonwealth has established a prima facie case on

both defendants.

(Whereupon, the hearing concluded and the charges were held

for dourt.)
Case 2:19-cr-00134-JFC Document 146-1 Filed 12/22/20 Page 46 of 46

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

46

CERTIFICATE

I, Phyllis M. Machel, a Notary Public - Court
Reporter for the Commonwealth of Pennsylvania, do
hereby certify that the said hearing was taken at the
time and place stated herein; and that the said
hearing was recorded stenographically by me and then
reduced to transcript form under my direction, and
constitutes a true record to the best of my ability
and belief of the testimony given at the time of the

hearing.

 

Phyllis M. Machel
